DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 
Response to Arguments

Applicant's arguments filed 11/30/2020 have been fully considered and have been addressed as follows. Applicant’s arguments include portions “a” and “b,” each being recited below and responded briefly.

a. Applicant argued on page 1 of the remarks:
For claim 1

Hwang discloses "receiving an FEC delivery block from an FEC packet
transmission apparatus, wherein the FEC delivery block includes K source payloads and P parity payloads, each of the K source payloads and the P parity payloads includes a payload header, and each of the payload excluded from the header

  
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection Yang et al., US 2013/0117638, and KWON et al., US 5446744.

b. The Applicant argues on page 3 of the remarks:
For claim 4,
Claim 4 recites “……the error detection code is based on a different error detection scheme than the parity symbol."
Hwang discloses that "[f]or parity data which is generated based on virtual length information data, a parity data block may be generated based on a virtual length block by using the same FEC code and the same scheme used for generating a parity block based on an information block" ([0151]).
 
Applicant’s arguments with respect to claim(s) 4 have been considered but are moot because the new ground of rejection Yang et al., US 2013/0117638, and Nagasawa et al., US 5446744.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 10, 12 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2013/0117638, hereinafter Yang, in view of  KWON et al., US 5446744, hereinafter KWON.

As per claim 1, Yang teaches A reception apparatus (Fig.4, [0024] an AL-FEC packet reception apparatus) comprising:
a receiver (Fig.4, RECEIVER 411), which, in operation, receives, from a transmission apparatus (Fig.1, [0021], an AL-FEC packet transmission apparatus), a plurality of packets  (Fig.1, AL-FEC PACKETS; Fig.5, 515) that include code word symbols ([0051], n AL-FEC codeword symbols) that include an information word symbol ([0050], k information word symbols) and a parity symbol ([0050], n Parity Symbols), the information word symbol being generated from transmission information, the parity symbol being calculated from the information word symbol ([0050]-[0051]); and
circuitry (Fig.4, 415, AL-FEC decoder), which, in operation, decodes the code word symbols that are included in the plurality of packets (Fig.6, decoding),
wherein the number of first packets and the number of second packets among the plurality of packets are shared between the transmission apparatus and the reception apparatus, each of the first packets including the information word symbol, each of the second packets including the parity symbol, ([0040]The information word block includes k symbols…...k denotes the number of information word symbols included in the information word block, n denotes the number of codeword symbols, i.e., AL-FEC codeword symbols, included in a codeword block, i.e., an AL-FEC codeword vector, m denotes the number of parity symbols included in a parity block) 

the receiver, in operation, receives information indicating the number of the first packets and the number of the second packets before receiving the first packets and the second packets, ([0063], If the AL-FEC codeword block includes k AL-FEC information word symbols and m AL-FEC parity symbols ……,an SN allocation order is established in advance between a signal transmission apparatus and a signal reception apparatus.) and

Yang teaches all elements applied above EXCEPT
a header of each of the first packets and the second packets does not
include information on the number of first packets and the number of second packets. 
KWON teaches
a header of each of 
include information on the number ([0821], The RoHC packet has an RoHC packet header excluding length information )
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified YANG to in cooperate the teaching of a header of each packets exclude information on the  of KWON in order to improve data transmission efficiency (KWON, [0003]).

As per claim 10, Yang teaches A transmission apparatus (Fig.1, [0021], an AL-FEC packet transmission apparatus; Fig. 5) comprising:
Circuitry (Fig.1, AL-FEC ENCODER, 111, & AL-FEC PACKET GENERATOR 113), which, in operation, generates a plurality of packets (Fig.1, AL-FEC PACKETS; Fig.5, 515) that include code word symbols that include an information word symbol and a parity symbol, the information word symbol being generated from transmission information, the parity symbol being calculated from the information word symbol ([0050]-[0051]); and
a transmitter (Fig.1, TRANSMITTER 117), which, in operation, transmits the plurality of packets to a reception apparatus (Fig.4, [0024] an AL-FEC packet reception apparatus; Fig. 5, TRANSMISSION PROCESS 519).
wherein the number of first packets and the number of second packets among the plurality of packets are shared between the transmission apparatus and the reception apparatus, each of the first packets including the information word symbol, each of the second packets including the parity symbol. ([0040]The information word block includes k symbols…...k denotes the number of information word symbols included in the information word block, n denotes the number of codeword symbols, i.e., AL-FEC codeword symbols, included in a codeword block, i.e., an AL-FEC codeword vector, m denotes the number of parity symbols included in a parity block) 

the transmitter, in operation, transmits information indicating the number of the first packets and the number of the second packets before transmitting the first packets and the second packets, ([0063], If the AL-FEC codeword block includes k AL-FEC information word symbols and m AL-FEC parity symbols ……,an SN allocation order is established in advance between a signal transmission apparatus and a signal reception apparatus.) and

EXCEPT
a header of each of the first packets and the second packets does not
include information on the number of first packets and the number of second packets. 
KWON teaches
a header of each of 
include information on the number ([0821], The RoHC packet has an RoHC packet header excluding length information )
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified YANG to in cooperate the teaching of a header of each packets exclude information on the number packets of KWON in order to improve data transmission efficiency (KWON, [0003]).

 A reception method comprising:
receiving, from a transmission apparatus (Fig.1, [0021], an AL-FEC packet transmission apparatus), a plurality of packets (Fig.1, AL-FEC PACKETS; Fig.5, 515) that include code word symbols ([0051], n AL-FEC codeword symbols) that include an information word symbol ([0050], k information word symbols) and a parity symbol ([0050], n Parity Symbols), the information word symbol being generated from transmission information, the parity symbol being calculated from the information word symbol ([0050]-[0051]); and
decoding the code word symbols that are included in the plurality of packets (Fig.6, decoding),
wherein the number of first packets and the number of second packets among the plurality of packets are shared between the transmission apparatus and a reception apparatus (Fig.4, [0024] an AL-FEC packet reception apparatus), each of the first packets including the information word symbol, each of the second packets including the parity symbol. ([0040]The information word block includes k symbols…...k denotes the number of information word symbols included in the information word block, n denotes the number of codeword symbols, i.e., AL-FEC codeword symbols, included in a codeword block, i.e., an AL-FEC codeword vector, m denotes the number of parity symbols included in a parity block) 
wherein the reception method includes receiving information indicating the number of the first packets and the number of the second packets before receiving the first packets and the second packets, ([0063], If the AL-FEC codeword block includes k AL-FEC information word symbols and m AL-FEC parity symbols ……,an SN allocation order is established in advance between a signal transmission apparatus and a signal reception apparatus.) and

Yang teaches all elements applied above EXCEPT
a header of each of the first packets and the second packets does not
include information on the number of first packets and the number of second packets. 
KWON teaches
a header of each of 
include information on the number ([0821], The RoHC packet has an RoHC packet header excluding length information )
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified YANG to in cooperate the teaching of a header of each packets exclude information on the number packets of KWON in order to improve data transmission efficiency (KWON, [0003]).

As per claim 14, Yang teaches A transmission method comprising:
generating a plurality of packets (Fig.1, AL-FEC PACKETS; Fig.5, 515) that include code word symbols ([0051], n AL-FEC codeword symbols) that include an information word symbol ([0050], k information word symbols) and a parity symbol ([0050], n Parity Symbols), the information word symbol being generated from transmission information, the parity symbol being calculated from the information word symbol ([0050]-[0051]); and
transmitting the plurality of packets to a reception apparatus (Fig.4, [0024] an AL-FEC packet reception apparatus; Fig. 5, TRANSMISSION PROCESS 519).
wherein the number of first packets and the number of second packets among the plurality of packets are shared between a transmission apparatus (Fig.1, [0021], an AL-FEC packet transmission apparatus; Fig. 5) and the reception apparatus, each of the first packets including the information word symbol, each of the second packets including the parity symbol. ([0040]The information word block includes k symbols…...k denotes the number of information word symbols included in the information word block, n denotes the number of codeword symbols, i.e., AL-FEC codeword symbols, included in a codeword block, i.e., an AL-FEC codeword vector, m denotes the number of parity symbols included in a parity block) 
wherein the transmission method includes transmitting information indicating the number of the first packets and the number of the second packets before transmitting the first packets and the second packets ([0063], If the AL-FEC codeword block includes k AL-FEC information word symbols and m AL-FEC parity symbols ……,an SN allocation order is established in advance between a signal transmission apparatus and a signal reception apparatus.)  and


a header of each of the first packets and the second packets does not
include information on the number of first packets and the number of second packets. 
KWON teaches
a header of each of 
include information on the number ([0821], The RoHC packet has an RoHC packet header excluding length information )
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified YANG to in cooperate the teaching of a header of each packets exclude information on the number packets of KWON in order to improve data transmission efficiency (KWON, [0003]).

Claim(s) 4, 6-9, 11, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2013/0117638, hereinafter Yang, in view of  Nagasawa et al., US 5446744, hereinafter Nagasawa.

As per claim 4, Yang teaches A reception apparatus (Fig.4, [0024] an AL-FEC packet reception apparatus) comprising:
a receiver ([Fig.4, RECEIVER 411), which, in operation, receives, from a transmission apparatus (Fig.1, [0021], an AL-FEC packet transmission apparatus; Fig. 5), a plurality of packets (Fig.1, AL-FEC PACKETS; Fig.5, 515) that include code word symbols ([0051], n AL-FEC codeword symbols) that include an information word symbol ([0050], k information word symbols) and a parity symbol ([0050], n Parity Symbols), the information word symbol being generated from transmission information, the parity symbol being calculated from the information word symbol ([0050]-[0051]); and
circuitry (Fig.4, 415, AL-FEC decoder), which, in operation, decodes the code word symbols that are included in the plurality of packets (Fig.6, decoding),
wherein each of the plurality of packets includes a flag ([0065] a payload Identifier (ID) ) that indicates which of the information word symbol and the parity symbol a symbol that is included in the packet is ([0064]-[0065]).

Yang teaches all elements EXCEPT
wherein, among the plurality of packets, an error detection code for the information word symbol is included in a packet at a border between first packets that include the information word symbol and a second packet that includes the parity symbol, and
wherein the error detection code is based on a different error detection scheme than the parity symbol. 
Nagasawa teaches
wherein, among the plurality of packets, an error detection code (Fig. 6, code word (ERROR DETECTION CODE)) for the information word symbol is included in a packet at a border between first packets that include the information word symbol and a second packet that includes the parity symbol, and (Fig.4, ERROR DETECTION CODING; 4:16-19; 7:43-48)
wherein the error detection code is based on a different error detection scheme than the parity symbol. ([ABSTRACT] There are also formed in the data block a first error detection or correction code to make up a code word which includes the boundary code, but does not include the image code, and a second error detection or correction code to make up a code word which includes both the image code and the boundary code; 11:23-29)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified YANG to in cooperate the teaching of “the error detection code is based on a different error detection scheme than the parity symbol” of Nagasawa in order to has a sufficiently high error detecting or correcting capability for specific data (Nagasawa, 4:26-27).

As per claim 11, Yang teaches A transmission apparatus (Fig.1, [0021], an AL-FEC packet transmission apparatus) comprising:
Circuitry (Fig.4, 415, AL-FEC decoder), which, in operation: generates a plurality of packets (Fig.1, AL-FEC PACKETS; Fig.5, 515)  that include code word symbols ([0051], n AL-FEC codeword symbols)  that include an information word symbol ([0050], k information word symbols)  and a parity symbol ([0050], n Parity Symbols), the information word symbol being generated from transmission information, the parity symbol being calculated from the information word symbol ([0050]-[0051]); and
sets a flag ([0065] a payload Identifier (ID)) that indicates whether a symbol that is included in each of the plurality of packets is the information word symbol or the parity symbol ([0064]-[0065]); and
a transmitter (Fig.1, TRANSMITTER 117), which, in operation, transmits the plurality of packets each of which includes the flag, to a reception apparatus (Fig.4, [0024] an AL-FEC packet reception apparatus; Fig. 5, TRANSMISSION PROCESS 519).

Yang teaches all elements EXCEPT
wherein, among the plurality of packets, an error detection code for the information word symbol is included in a packet at a border between first packets that include the information word symbol  and a second packet that includes the parity symbol, 
wherein the error detection code is based on a different error detection scheme than the parity symbol. 
Nagasawa teaches
wherein, among the plurality of packets, an error detection code (Fig. 6, code word (ERROR DETECTION CODE)) for the information word symbol is included in a packet at a border between first packets that include the information word symbol  and a second packet that includes the parity symbol (Fig.4, ERROR DETECTION CODING; 4:16-19; 7:43-48), 
wherein the error detection code is based on a different error detection scheme than the parity symbol. ([ABSTRACT] There are also formed in the data block a first error detection or correction code to make up a code word which includes the boundary code, but does not include the image code, and a second error detection or correction code to make up a code word which includes both the image code and the boundary code; 11:23-29)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified YANG to in cooperate the teaching of “the error detection code is based on a different error detection scheme than the parity symbol” of Nagasawa in order to has a sufficiently high error detecting or correcting capability for specific data (Nagasawa, 4:26-27).

As per claim 13, Yang teaches A reception method comprising:
receiving, from a transmission apparatus (Fig.1, [0021], an AL-FEC packet transmission apparatus; Fig. 5), a plurality of packets (Fig.1, AL-FEC PACKETS; Fig.5, 515) that include code word symbols ([0051], n AL-FEC codeword symbols) that include an information word symbol ([0050], k information word symbols)  and a parity symbol ([0050], n Parity Symbols), the information word symbol being generated from transmission information, the parity symbol being calculated from the information word symbol ([0050]-[0051]); and
decoding the code word symbols that are included m the plurality of packets (Fig.6, decoding),
wherein each of the plurality of packets includes a flag ([0065] a payload Identifier (ID)) that indicates whether a symbol that is included in the packet is the information word symbol or the parity symbol ([0064]-[0065]),

Yang teaches all elements EXCEPT
wherein, among the plurality of packets, an error detection code for the information word symbol is included in a packet at a border between first packets that include the information word symbol  and a second packet that includes the parity symbol, 
wherein the error detection code is based on a different error detection scheme than the parity symbol. 
Nagasawa teaches
wherein, among the plurality of packets, an error detection code (Fig. 6, code word (ERROR DETECTION CODE)) for the information word symbol is included in a packet at a border between first packets that include the information word symbol  and a second packet that includes the parity symbol (Fig.4, ERROR DETECTION CODING; 4:16-19; 7:43-48), 
wherein the error detection code is based on a different error detection scheme than the parity symbol. ([ABSTRACT] There are also formed in the data block a first error detection or correction code to make up a code word which includes the boundary code, but does not include the image code, and a second error detection or correction code to make up a code word which includes both the image code and the boundary code; 11:23-29)
It would have been obvious to one of ordinary skill in the art prior to the YANG to in cooperate the teaching of “the error detection code is based on a different error detection scheme than the parity symbol” of Nagasawa in order to has a sufficiently high error detecting or correcting capability for specific data (Nagasawa, 4:26-27).

As per claim 15, Yang teaches A transmission method comprising:
generating a plurality of packets (Fig.1, AL-FEC PACKETS; Fig.5, 515) that include code word symbols ([0051], n AL-FEC codeword symbols) that include an information word symbol ([0050], k information word symbols)  and a parity symbol ([0050], n Parity Symbols), the information word symbol being generated from transmission information, the parity symbol being calculated from the information word symbol ([0050]-[0051]);
setting a flag ([0065] a payload Identifier (ID)) that indicates whether a symbol that is included in each of the plurality of packets is the information word symbol and the parity symbol ([0064]-[0065]); and 
transmitting the plurality of packets each of which includes the flag, to a reception apparatus (Fig.4, [0024] an AL-FEC packet reception apparatus; Fig. 5, TRANSMISSION PROCESS 519).
wherein, among the plurality of packets, an error detection code (Fig. 6, code word (ERROR DETECTION CODE)) for the information word symbol is included in a packet at a border between first packets that include the information word symbol  and a second packet that includes the parity symbol (Fig.4, ERROR DETECTION CODING; 4:16-19; 7:43-48), 

wherein the error detection code is based on a different error detection scheme than the parity symbol. 
Nagasawa teaches
wherein the error detection code is based on a different error detection scheme than the parity symbol. ([ABSTRACT] There are also formed in the data block a first error detection or correction code to make up a code word which includes the boundary code, but does not include the image code, and a second error detection or correction code to make up a code word which includes both the image code and the boundary code; 11:23-29)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified YANG to in cooperate the teaching of “the error detection code is based on a different error detection scheme than the parity symbol” of Nagasawa in order to has a sufficiently high error detecting or correcting capability for specific data (Nagasawa, 4:26-27).

As per claim 6, Yang-Nagasawa teaches The reception apparatus as applied above in Claim 4, Nagasawa further teaches
wherein the circuitry performs error detection on a result of decoding of the information word symbol, using the error detection code.
 (6:48-60)

As per claim 7, Yang-Nagasawa teaches The reception apparatus as applied  Claim 6, Nagasawa further teaches wherein at least the error detection code is included in a rearmost packet among the first packets (Fig.6, C2 parity).

As per claim 8, Yang-Nagasawa teaches The reception apparatus as applied above in Claim 6, Nagasawa further teaches
wherein the parity symbol is calculated from the information word symbol and the error detection code (Fig.6, C1 parity).

As per claim 9, Yang-Nagasawa teaches The reception apparatus as applied above in Claim 6, Yang further teaches
wherein the circuitry performs the error detection on a lost packet in the reception apparatus, when the lost packet is one of the first packets or the lost packet is one of the second packets.
 ([0090], The AL-FEC packet reception apparatus may detect which AL-FEC packets among n AL-FEC packets are punctured using an SN included in an AL-FEC header included in each of n-p AL-FEC packets and normally recover the information word block without receiving puncturing information from an AL-FEC transmission apparatus).

As per claim 16, Yang-Nagasawa teaches The reception apparatus as applied above in Claim 4, Nagasawa further teaches wherein the error detection code is a Cyclic Redundancy Check code for the information word symbol. (Fig.9, 11:44-45, a range of code word covered by the error detection or correction check code is a cyclic error detection code using a CRCC)

As per claim 17, Yang-Nagasawa teaches The transmission apparatus as applied above in Claim 11, Nagasawa further teaches wherein the error detection code is a Cyclic Redundancy Check code for the information word symbol. (Fig.9, 11:44-45, a range of code word covered by the error detection or correction check code is a cyclic error detection code using a CRCC)

As per claim 18, Yang-Nagasawa teaches The reception method as applied above in Claim 13, Nagasawa further teaches wherein the error detection code is a Cyclic Redundancy Check code for the information word symbol. (Fig.9, 11:44-45, a range of code word covered by the error detection or correction check code is a cyclic error detection code using a CRCC)

As per claim 19, Yang-Nagasawa teaches The transmission method as applied above in Claim 15, Nagasawa further teaches wherein the error detection code is a Cyclic Redundancy Check code for the information word symbol. (Fig.9, 11:44-45, a range of code word covered by the error detection or correction check code is a cyclic error detection code using a CRCC)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2013/0117638, hereinafter Yang, in view of  Nagasawa et al., US 5446744, Nagasawa, in further view of Davidson et al., US 6246693, hereinafter Davidson.

As per claim 5, Yang-Nagasawa teaches The reception apparatus as applied above in Claim 4, EXCEPT wherein, in a case where time that elapsed after a last packet among the plurality of packets is received exceeds a threshold, the circuitry determines that transmission of the transmission information is completed.
Davidson teaches
wherein, in a case where time that elapsed after a last packet among the plurality of packets is received exceeds a threshold, the circuitry determines that transmission of the transmission information is completed.
(23:56-60, The end of data transmission is detected by the level of the control function dropping  below 14/21 and remaining low for a specified period of time.  When it is determined that the data transmission is complete, final decisions are made regarding the individual data bits.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified YANG-Nagasawa to in cooperate the teaching to determines that transmission of the transmission information is completed of Davidson in order to has a sufficiently high error detecting or correcting capability (Nagasawa, 4:26-27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.